Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a 371 of PCT/US18/62853 11/28/2019, which claims benefit of 62/591,248 with a filing date 11/28/2017.
2.	Amendment of claims 1, 4, 9-10, and cancelation of claims 7-8 in the amendment filed on 1/31/2022 is acknowledged. Claims 1-6 and 9-25 are pending in the application.  
Responses to Amendments/Arguments
3. 	The rejection of claims 1-6, 9-10, 16-19 and 23-25 under 35 U.S.C. 112 (b) have been overcome in the amendment filed on 1/31/2022. Since claims 7-8 have been canceled, therefore the rejection of claims 7-8 under 35 U.S.C. 112 (b) have been obviated herein.
4.	Applicant's arguments regarding the rejection of claims 1, 11-15 and 20-22 under 35 U.S.C. 103 (a) have been fully considered and they are  persuasive.   Since Missling’s ‘637 is not qualified as prior art under 35 U.S.C. 102 (b)(2), therefore the rejection of claims  1, 11-15 and 20-22 under 35 U.S.C. 103 (a) over Missling’s ‘637, Grimm et al. ‘078 and Jalil et al. ‘722 has been withdrawn herein.
5.	Since a terminal disclaimer against Missling’s ‘457 has not been filed to the Office, therefore the rejection of claim 1 under the obviousness-type double patenting is maintained.  Applicants are requested to file a terminal disclaimer to overcome the rejection.
Claim Objections
6. 	Claims  2-6 and 9-25 are objected to as being dependent on rejected claim 1.

7.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone 
	







/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

March 14, 2022